DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action on the merits.  
Election/Restrictions
	Applicant's election without traverse of Group III in the reply filed on October 28, 2021 is acknowledged. Group III, drawn to a method of manufacturing a tetracyclic compounds, embraced by claims 13-16 was elected by Applicant. Applicants pointed to no errors in the Examiners analysis of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.

In summary, claims 1-20 are pending and claims 13-16 are under examination. Claims 1-12 and 17-20 are withdrawn based on the lack of unity restriction requirement.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Steroids and Methods of Manufacture.

The abstract of the disclosure is objected to because of the proper content of an abstract of the disclosure. In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Correction is required. See MPEP § 608.01(b).
To overcome the objection, please add the reaction to the end of the abstract.
	
The abstract of the disclosure is objected to because Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
Correction is required.  See MPEP § 608.01(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 7, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (PROVISIONAL) or 119(a) (FOREIGN) or under 35 U.S.C. 120 (CONT/CIP), 121(DIV), or 365(c) (WO) is acknowledged. Applicant still has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: The later-filed application must be an application for a patent application (the parent for an invention which is also disclosed in the prior application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). The disclosure of the prior-filed application, Application No. 62/605,551, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for claims 13-16 of this application. The present claims embrace a method of manufacturing tetracyclic compounds with variables RM and Cy on formula (Ei). The ‘551 application provides for ABCD-steroidal tetracyclic compounds, wherein A is defined as only phenyl and thiophene; and wherein Si(RM)3 is only defined as Si(CH3)3. Moreover, X1 and X2 are also narrower in scope in the ‘551 application. There may be other omissions as well. Thus, the effective filing date of the present claims 13-16 is the filing date of the international application, August 16, 2018. 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase, “wherein the C6-10 aryl” in the definition of R13 should state “wherein the C6-10 aryl of R13”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 13, the phrase, “install a C6 carbon and provide a reactive intermediate for B-ring formation” is vague and indefinite. What is a C6 carbon? The specification does not further explain such language. Thus, claims 13-16 are vague and indefinite.
Regarding claim 14, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 14, the variables RBX and RBY are cited in the definition of X1 and X2 but are not found on formula (Fi). 
   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wai et al. (Organic Letters, 2018, 20, pp. 6220-6224).
The reference teaches a method for manufacturing a tetracyclic compound comprising the following steps:

    PNG
    media_image1.png
    327
    477
    media_image1.png
    Greyscale

The reference teaches a specific stereoisomer at the OH-substituted chiral carbon. However, the present application claims the racemic mixture and does not 
   The rejection may be overcome by the submission of a 1.130(a) declaration.

Claim(s) 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Nature Chemistry, 2018, 10(1), pp. 70-77).
The reference teaches a method for manufacturing a tetracyclic compound comprising the following steps:

    PNG
    media_image2.png
    249
    744
    media_image2.png
    Greyscale

The reference teaches a specific stereoisomer at the OH-substituted chiral carbon. However, the present application claims the racemic mixture and does not discriminate between the enantiomers. Thus, claims 13-16 are anticipated by Kim et al. 
 The rejection may be overcome by the submission of a 1.130(a) declaration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624